extraordinary writ relief is warranted. NRS 34.160; Smith, 107 Nev. at
                  677, 818 P.2d at 851. Petitioner has legal remedies that may be pursued
                  in the district court. In particular, petitioner may request the
                  appointment of counsel, see NRS 432B.420(1), may pursue legal options for
                  placement of his child with a guardian under NRS 432B.466-.468, and
                  may move to disqualify a judge.          See NRS 1.235. Under these
                  circumstances, we conclude that writ relief is unnecessary at this time and
                  we deny the petition. See NRAP 21(b)(1), Pan, 120 Nev. at 224, 88 P.3d at
                  841. 1
                               It is so ORDERED.




                                                             Parraguirre



                                                              Douglas




                  cc: Hon. Robert W. Lane, District Judge
                       Peter Jason Helfrich
                       Attorney General/Carson City
                       Nye County Clerk


                        We have reviewed the pro se documents received from petitioner
                           1
                  and conclude that any relief requested therein is not warranted.



SUPREME COURT
         OF
      NEVADA
                                                       2
(I)) 1947A    e